665 F.2d 269
Francis V. PEREZ and Hilda B. Perez, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 80-7191.
United States Court of Appeals,Ninth Circuit.
Dec. 7, 1981.
ORDER AMENDING OPINION

1
Before FARRIS and FERGUSON, Circuit Judges, and CRAIG,* District judge.


2
The opinion filed April 23, 1981 (643 F.2d 640) is amended as follows: Delete the final paragraph on page 641, beginning "The failure of the Perezes ..." in its entirety.



*
 Honorable Walter E. Craig, Senior United States District Judge for the District of Arizona, sitting by designation